DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-19 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. The Applicant first argues that Corten only exemplifies the use of aluminum-based effect pigments. However, the Examiner maintains that Corten teaches that preference is also given to the use of aluminum oxide hydroxide/boehmite pigments (0121). Therefore, the Examiner maintains that Corten teaches aluminum oxide hydroxide particles.
The Applicant argues that Corten is also deficient for failing to teach the particles being modified with an organic acid. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of references makes obvious organic acid treated boehmite particles.
The Applicant argues that Corten does not teach component B in an amount of at least 0.1 wt% based on the solids content of the coating material composition. However, the Examiner maintains that Corten teaches the pigment present in an amount of 1-20% based on the total composition weight, wherein the composition can have a solids content of 10-50% (0025, and note that this would provide the pigment in an amount greater than 0.1 wt% based on a solids content).
In response to applicant's argument that the invention provides a composition with a good optical appearance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant appears to suggest that there are unexpected results, but they have not provided evidence commensurate in scope and compared against the closest prior art to support their position. Therefore, the rejections are maintained as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corten et al. (U.S. PGPUB No. 2017/0267875) in view of Hann (U.S. PGPUB No. 2019/0284059).

I.	Regarding claims 1-6, 8-12 and 16-19, Corten teaches an aqueous basecoat (0140) composition comprising: a polymer binder (0089), such as polyurethane (0091); and pigments (0121), preferably being aluminum oxide hydroxide/boehmite (0121) having a particle size less than 50 nm (0121) and in an amount from 1-20 wt% (0122). Corten teaches the composition having a pH of 8 (0231), that effect pigments may or may not be included (0108-0121), that the composition can have a solids content from 10-50 wt% (0025, and note that overlapping ranges are prima facie evidence of obviousness). Finally, Corten teaches that the amount of binder polymer is preferably 20-30 wt% (0105) and the amount of the boehmite is preferably 2-8wt% (0122) which is a ratio of boehmite to polymer ranging from 2:5 to 1:15 (which overlaps applicant’s claimed range). Corten fails to teach the aluminum oxide hydroxide/boehmite particles being modified with an organic acid.
	However, Hann teaches treating boehmite particles with citric acid to modify the surface of the boehmite particles (0021 and 0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corten’s coating material by using a citric acid modified boehmite in place of Corten’s generic boehmite. One would have been motivated to make this modification as Hann teaches that the treated boehmite is more easily dispersed at alkaline pHs (0001) and Corten’s basecoats are alkaline (pH=8).

II.	Regarding claim 7, Corten in view of Hann teach all the limitations of claim 6, but fail to explicitly teach the particles having a particle size from 75-750 nm. However, adjusting the particle size of the boehmite is a result effective variable as the particle size will alter the viscosity of the coating composition as well as the dispersibility of the particles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). Additionally, Corten teaches that the size is preferably 5-50 nm. Furthermore, the Examiner contends that an aqueous basecoat that has particles of 75 nm would be essentially identical to a basecoat with particles of 50 nm. The courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Bonner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

III.	Regarding claims 13 and 15, Corten additionally teaches a multicoat paint system (0142) and a method of preparing the multicoat paint system comprising: applying a basecoat of the above composition that will form a polymer film (0140); applying a clearcoat over that basecoat forming another polymer film (0142) and then jointly curing the basecoat and clearcoat films (0147). Therefore, Corten in view of Hann also make obvious claims 13 and 15.

2.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corten in view of Hann as applied to claim 13 above, and further in view of Bremser et al. (U.S. PGPUB No. 2005/0159523).

	Regarding claim 14, Corten in view of Hann teach all the limitations of claim 13, including application to a coated metallic substrate (Corten at 0159), but fail to teach multiple applications of the basecoat and the coated metal having an electrocoat film. However, Bremser teaches a similar process for forming a multicoat paint system on a metallic substrate (0213-0221 and 0223), wherein the metallic substrate first includes an electrocoat film (0214) and the aqueous basecoat is applied multiple times to form multiple polymer films (0216-0219). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corten in view of Hann’s process by applying multiple layers of the basecoat and application to an electrocoated metal surface. One would have been motivated to make this modification as Bremser makes clear that it is conventional for automobile metallic substrates that are intended to have basecoat and clearcoat films to initially include an electrocoat as a primer and the application of plural aqueous basecoats would allow for any desired thickness of basecoat to be built up to provide an optimal final coated substrate.

Conclusion
	Claims 1-19 are pending.
	Claims 1-19 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 4, 2022Primary Examiner, Art Unit 1717